—Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered March 29, 1994, which adjudicated respondent a juvenile delinquent upon his admission that he committed an act which, if committed by an adult, would have constituted the crime of assault in the second degree, and placed him with the Division for Youth for eighteen months, unanimously affirmed, without costs.
Respondent failed to appear on February 1, 1994, the date the presentment agency filed a petition, and the court issued a warrant for his arrest. On the adjourned date, February 10, 1994, respondent failed to appear and an Assistant Corporation Counsel informed the court that she did not know whether the police had attempted to execute the warrant. On February 22, 1994, respondent was arrested at his home and it is not disputed that he lived at home while the warrant was outstanding. By order to show cause dated March 4, 1994, respondent moved for dismissal of the petition pursuant to Family Court Act § 320.2 (1) for failure of the presentment agency to commence the initial appearance within 10 days after the filing of the petition. The court correctly denied respondent’s motion to dismiss the petition since his failure to appear constituted good cause for the delay in conducting the initial appearance within the meaning of the statute (Matter of Atthis D., 205 AD2d 263; contra, Matter of Robert S., 192 AD2d 612 [2d Dept]). Concur—Wallach, J. P., Ross, Rubin, Nardelli and Tom, JJ.